Citation Nr: 0414407	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-26 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  He died in May 2000 and is survived by his wife (the 
appellant).  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued since 
September 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

The veteran's certificate of death shows that he died in May 
2000 as a result of metastatic epidermoid cancer of the 
tonsil.  The appellant claims that the veteran's cancer was 
caused by exposure to Agent Orange while serving in the 
Republic of Vietnam during the Vietnam Era.  Unfortunately, 
the Board finds that additional development is needed before 
it can adjudicate this claim.  

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002).  A service-
connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of 
death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c).

To establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era, and has a disease 
listed in 38 C.F.R. § 3.309(e) (2003), shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  
If a veteran was exposed to Agent Orange during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  

Cancer of the tonsil is not included in the list of 
presumptive diseases.  However, even if an appellant is found 
not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine if 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).

In this case, a medical opinion suggests that the veteran's 
cancer of the tonsil may be related to Agent Orange exposure 
in service.  In an October 2000 letter, a physician at the 
Washington University School of Medicine stated that the 
veteran's risk factors for cancer of the head and neck 
included a history of tobacco use.  The physician, who noted 
the veteran's Vietnam service, also offered the following 
opinion concerning a possible relationship between the 
veteran cancer and his exposure to Agent Orange in service:

Cancers of the lung and larynx are known to be 
associated with exposures to Agent Orange.  Because 
of the proximity of the tonsil to the larynx, their 
shared natural history and common histology 
(epidermoid carcinoma), it seems reasonable that 
Agent Orange, a known carcinogen in head and neck 
cancers involving the larynx, would also be 
implicated in head and neck cancers of the tonsil.  
Admittedly, any association would be easiest to 
show for larynx primary since these compose 
approximately 1/4 of head and neck cancers in the US 
and represent the single most frequent primary site 
in this region.  

It thus appears that the physician may be attributing the 
veteran's cancer of the tonsil to Agent Orange exposure.  
Therefore, the Board finds that additional medical 
development is needed before it can adjudicate the 
appellant's claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

The claim is therefore remanded for the following actions:

1.  The RO should arrange for the claims 
file to be reviewed by a VA oncologist.  
The oncologist should be notified that he 
is to presume that the veteran was 
exposed to Agent Orange while serving in 
Vietnam.  Based on a review of the claims 
file, including the October 2000 opinion 
provided by the physician at Washington 
University School of Medicine, the 
oncologist should state whether the 
veteran's metastatic epidermoid cancer of 
the tonsil is related to Agent Orange 
exposure.  The oncologist is also 
requested to comment on any other risk 
factors which may have contributed to the 
veteran's cancer, including his history 
of cigarette smoking.  If the examiner 
cannot respond to this inquiry without 
resort to speculation, he or she should 
so state.  A complete rationale for any 
opinion expressed must be provided.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  The RO 
should also review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit remains denied, the appellant and 
her representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on each matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




